OFFICE   OF THE ATTORNEY     GENERAL       OF TEXAS
                                          AUSTIN             .

grrrrn     c. MANIl
 ,,,.a r... *qu
:   .




    A?i’ROl’lDDJvb!
                22, 1939
                     .     .
    ~TTORNEY*GENEFtAL
                    OF TEi@S'..'



                                                                          .


                                                        ,~       .i . . . ;‘.         ..’
                                                                                                    ..

                                                   .,                           ‘..

                                                    _.
                                                             .                                                      .’
                                   _’
                                                      *‘. ., ~.
                                                                                                               ..
                                                  ,.:
                                                 ..                                                           .:
                                                   ...
                                            .,                   I
                                                                                                         .,




                                        .




                                                                                            i       ’
                                                                     ..                         \


                                                             :                   .’